Title: To Thomas Jefferson from William Jarvis, 28 October 1805
From: Jarvis, William
To: Jefferson, Thomas


                  
                     Sir
                     
                     Lisbon 28th. Octr. 1805
                  
                  The foregoing is a Copy of the letter I had the satisfaction to write by Captn Delano. Before this will come to hand I hope that the Wines will have reached New York & that Sir they will prove to your satisfaction. They are here esteemed as good as the Termo of Lisbon affords; but these things depend much on Taste. Should they prove to yours, I shall be much gratified; if not, have the goodness Sir, to instruct the Collector to deliver them as requested in the foregoing.
                  With the most entire Respect & Esteem I Remain—Sir yr mo: obliged obedt. servt.
                  
                     Wm Jarvis.
                  
               